

[calpineagreementamend_image1.gif]






[calpineagreementamend_image2.gif]




IN WITNESS WHEREOF, the Parties hereto have caused this Third Amendment to be
duly executed by their respective officers duly authorized thereto as of the
date first written above.




RANCH CORP:


TEJON RANCHCORP,
a California corporation


By: /s/ Allen Lyda
Name: Allen Lyda
Title: Chief Financial Officer


PEF:


PASTORIA ENERGY FACILITY L.L.C.,
a Delaware limited liability company


By: /s/ Jack Fusco
Name: Jack Fusco
Title: President






[calpineagreementamend_image3.gif]








[calpineagreementamend_image4.gif]




[calpineagreementamend_image5.gif]
[calpineagreementamend_image6.gif]




[calpineagreementamend_image7.gif]




[calpineagreementamend_image8.gif]


[calpineagreementamend_image9.gif]


[calpineagreementamen_image10.gif]


[calpineagreementamen_image11.gif]


[calpineagreementamen_image12.gif]




IN WITNESS WHEREOF, the Parties have duly executed this Fourth Amendment as of
the day and year first written above.


RANCHCORP:


TEJON RANCHCORP,
a California corporation


By: /s/ Allen Lyda
Name: Allen Lyda
Title: Chief Financial Officer


PEF:


PASTORIA ENERGY FACILITY L.L.C.,
a Delaware limited liability company


By: /s/ Thad Hill
Name: Thad Hill
Title: President




[calpineagreementamen_image13.gif]


[calpineagreementamen_image14.gif]


[calpineagreementamen_image15.gif]

1

